Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the specific feature: modify, based on the second user input, the first ocean background signature to a modified background signature corresponding to a background signature of a second ocean different than the first ocean; receive third user input, the third user input indicating a specific target signature, an associated position, and target motion of a target, the specific target signature generated from a second portion of the real-world collected data different than the first portion of the real-world collected data with the target motion of the specific target signature different than an original target motion of the target in the second portion of the real-world collected data and comprising narrowband noise and broadband noise produced by the target … generate a simulated scenario for use in the gaming area based on the modified background signature and the modified target signature.   The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715